             Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JASON PICCOLI,
                                                    Civil Action No. ________________
                              PLAINTIFF,

           v.
                                                    JURY TRIAL DEMANDED
 CORE REALTY, INC., WATERVIEW
 GRANDE CONTRACTORS, LLC, AND
 MICHAEL SAMSCHICK

                            DEFENDANTS.


                              COMPLAINT AND JURY DEMAND

          Plaintiff Jason Piccoli, by and through his undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                                  PRELIMINARY STATEMENT

1.        This is an action for an award of damages, punitive damages, and other relief on behalf of

Plaintiff Jason Piccoli (hereinafter “Mr. Piccoli” or “Plaintiff”), a former employee of Core

Realty, Inc. (“Core”) and Waterview Grande Contractors, LLC (collectively the “Company”)

who was supervised in his position by the CEO/President of Core Realty, Inc. and Waterview

Grande Contractors, LLC, Defendant Michael Samschick. Mr. Piccoli has been harmed by the

sexually hostile working environment he was subjected to while employed by the Company, and

by the retaliation he experienced for complaining about the sexually hostile work environment

that he and others were subjected to, culminating in his wrongful termination on September 10,

2018. Mr. Samschick aided and abetted the Company’s harassment and retaliation as alleged

herein.
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 2 of 10




2.     This action arises under Title VII of the Civil Rights Act of 1964, as amended by the

Civil Rights Act of 1991, 42 U.S.C. § 2000(e) et seq. (“Title VII”), and the Pennsylvania Human

Relations Act, 43 P.S. § 951, et seq.

                               JURISDICTIONAL STATEMENT

3.     This Court has original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

4.     The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which

grants the District Court original jurisdiction in any civil action authorized by law to be

commenced by any person to recover damages to secure equitable or other relief under any act of

Congress providing for the protection of civil rights.

5.     This Court has supplemental jurisdiction over Pennsylvania state law claims pursuant to

28 U.S.C. § 1367.

6.     All conditions precedent to the institution of this suit have been fulfilled. On November

16, 2018, Plaintiff timely filed a Complaint with the Pennsylvania Human Relations Commission

(“PHRC”), which was dual-filed as a Charge of Discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”). On December 3, 2020, the EEOC issued a

Notice of Right to Sue to Plaintiff. This action has been filed within ninety (90) days of

Plaintiff’s receipt of said Notice. With respect to Mr. Piccoli’s PHRC claims, it has been over a

year since he filed his Complaint with the PHRC.

                                              VENUE

7.     This action properly lies in the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §

1391(b).




                                                  2
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 3 of 10




8.      This action properly lies in the Eastern District of Pennsylvania because the claims and

significant activities associated with the claims took place in this judicial district.

                                              PARTIES

9.      Plaintiff Jason Piccoli is an adult male citizen and resident of Berlin, New Jersey and the

United States of America.

10.     Defendant Core Realty, Inc. is a Pennsylvania corporation with an address of 114

Chestnut Street, Fifth Floor, Philadelphia, PA 19106.

11.     Defendant Waterview Grande Contractors, LLC is a Pennsylvania limited liability

company with an address of 114 Chestnut Street, Fifth Floor, Philadelphia, PA 19106.

12.     At all relevant times, Defendants Core Realty, Inc. and Waterview Grande Contractors,

LLC each are and have been employers employing more than 15 employees.

13.     Defendant Michael Samschick is the CEO/President of Defendants Core Realty, Inc. and

Waterview Grande Contractors, LLC who supervised Mr. Piccoli and aided and abetted the

Company’s harassment and retaliation.

14.     At all relevant times, employees of Defendants acted as agents and servants for

Defendants.

15.     At all relevant times, employees of Defendants were acting within the scope of their

authority and in the course of employment under the direct control of Defendants.

16.     At all times material hereto, Defendants acted by and through their authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment

with Defendants and in furtherance of Defendants’ business.




                                                   3
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 4 of 10




17.    At all times relevant hereto, Defendants each are and have been an “employer” and/or

“person” within the meaning of the laws at issue in this matter, and are accordingly subject to the

provisions of said laws.

18.    At all relevant times hereto, Plaintiff Jason Piccoli was an “employee” of Defendants

within the meaning of the laws at issue in this suit and is accordingly entitled to the protections

of said laws.

19.    This Honorable Court has jurisdiction over Defendants.

                                              FACTS

20.    Plaintiff Jason Piccoli is a former employee of Defendants.

21.    Mr. Piccoli was hired by Defendants in or about May of 2017 as a Senior Manager.

22.    While employed by Defendants, Mr. Piccoli was supervised in his position by Michael

Samschick, the CEO and President of Defendants Core Realty, Inc. and Waterview Grande

Contractors, LLC.

23.    At the time of his hire, Mr. Piccoli had over ten years of experience in the industry.

24.    Mr. Piccoli agreed to begin working for Defendants, in part, because of their

representations to him that they had seven plus years of pipeline projects and that, as a Senior

Manager of the construction team, Mr. Piccoli’s involvement would span across several projects

for many years.

25.    During his employment with Defendants, Mr. Piccoli performed all his duties in an

excellent and professional manner.

26.    Despite his dedication, loyalty and consistent performance, Mr. Piccoli was subjected to a

sexually hostile work environment.




                                                  4
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 5 of 10




27.    After complaining about the hostile working environment that he had been subjected to,

and complaining about the hostile working environment his co-workers had been subjected to,

Defendants retaliated against Mr. Piccoli, culminating in his termination on September 10, 2018,

the business day after his most recent efforts to resolve his complaints.

28.    Specifically, beginning in approximately the Summer of 2017, and continuing through

Mr. Piccoli’s wrongful termination, Defendants’ electrical contractors frequently made overtly

sexually inappropriate comments directed at Mr. Piccoli.

29.    In one specific example, Defendants’ electrical contractors wrote “Jason from Core likes

Cock in his Rectum” at one of Defendants’ jobsites.

30.    These contractors also made inappropriate comments and wrote inappropriate sexual

language regarding Mr. Piccoli’s co-worker, Amanda Bennett.

31.    For example, the contractors wrote that “A-MAN-DUH SWALLOWS A WONDERFUL

FAT LOAD” and “HAND-JOB AMANDA” with a picture of a stick-figure kneeling in front of

another stick figure, and “WHO GOT THE BIGGER DICK AMANDA OR STEVE?” with a

tally list with the “score” totaling Amanda 8 and Steve -1.

32.    Mr. Piccoli repeatedly complained, including in writing, to COO Linda Desiderio and

Mr. Samschick, to no avail.

33.    Indeed, Mr. Samschick frequently referred to Mr. Piccoli’s complaints about the hostile

work environment as “drama” and indicated his frustration at Mr. Piccoli’s complaints.

34.    On one occasion, in response to Mr. Piccoli’s complaints, including a complaint from Mr.

Piccoli that Mr. Samschick was not communicating with him regarding his complaints, Mr.

Samschick replied, “YOU are not handling my shit.”




                                                 5
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 6 of 10




35.     On September 7, 2018, Mr. Piccoli attempted to address the harassment and hostile work

environment he and his co-workers were being subjected to in the Core workplace by asking to

have a conversation with Mr. Samschick.

36.     The very next business day, on September 10, 2018, Defendants terminated Mr. Piccoli.

37.     Mr. Piccoli was fired during a meeting with Human Resources Manager Tisia Baynes and

COO Linda Desiderio. Mr. Piccoli was told that the reason for his termination was a lack of

work and that his job functions were being absorbed by Ms. Bennett and Ms. Desiderio.

38.     Based on the foregoing, the reasons given for Mr. Piccoli’s termination are suspicious

under the circumstances.

39.     Defendants’ proffered reason for Mr. Piccoli’s termination – a lack of work – is suspect

for a number of reasons, including, among others, Mr. Samschick’s open hostility to Mr.

Piccoli’s complaints, the fact that Mr. Piccoli is aware that there was not actually a lack of work

at Defendants, the representations to Mr. Piccoli when he started working for Defendants as to

the abundance of available work, and the extremely close proximity in time between Mr.

Piccoli’s most recent complaints and his termination.

40.     The reasons given for Mr. Piccoli’s termination are pretext for discrimination, harassment

and retaliation.

41.     These suspicious circumstances suggest that Mr. Piccoli’s termination was motivated by

harassment and retaliation for complaining about the harassment.

42.     Mr. Piccoli has been subjected to a sexually hostile working environment and retaliated

against by Defendants for his complaints of the hostile working environment.

43.     Defendants and their agents acted with the intent of causing or with reckless disregard for

the probability that their actions would cause Mr. Piccoli severe emotional distress.



                                                 6
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 7 of 10




44.    Mr. Piccoli was discriminated against and harassed subjected to a sexually hostile

working environment and retaliated against by Defendants for his complaints of the hostile

working environment, in violation of Title VII and the PHRA

45.    Mr. Piccoli has suffered, and continues to suffer, mental anguish and severe emotional

distress as a proximate result of the actions and inactions of Defendants.

46.    Mr. Piccoli has suffered financial losses including, among other things, lost wages, and

an obligation for attorneys’ fees and costs of bringing suit as a proximate result of the actions

and inactions of Defendants.

                                            COUNT I
                        Sex Discrimination, Harassment and Retaliation
                          Title VII of 1964, 42 U.S.C. § 2000(e), et seq.
          (Plaintiff v. Core Realty, Inc. and Waterview Grande Contractors, LLC)

47.    Plaintiff Jason Piccoli repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

48.    Based on the foregoing, Defendants Core Realty, Inc. and Waterview Grande

Contractors, LLC engaged in unlawful employment practices in violation of Title VII of the

Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000(e) et

seq.

49.    The unlawful practices for which Defendants Core Realty, Inc. and Waterview Grande

Contractors, LLC are liable to Plaintiff include, but are not limited to, exposing Mr. Piccoli to a

sexually hostile working environment, and retaliating against Mr. Piccoli for complaining about

the sexually hostile work environment that he and others were subjected to.

50.    Defendants’ violations were intentional and willful.

51.    Defendants’ violations warrant the imposition of punitive damages.




                                                  7
           Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 8 of 10




52.    As a direct result of the unlawful employment practices engaged in by Defendants,

Plaintiff Jason Piccoli has sustained a loss of earnings, severe emotional and psychological

distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay and

interest due thereon, and has incurred attorneys’ fees and costs.

                                         COUNT II
                   Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.
                                (Plaintiff v. All Defendants)

53.    Plaintiff Jason Piccoli repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

54.    Based on the foregoing, Defendants engaged in unlawful employment practices in

violation of the Pennsylvania Human Relations Act.

55.    In exposing Mr. Piccoli to a sexually hostile working environment, and retaliating against

Mr. Piccoli for complaining about the sexually hostile work environment that he and others were

subjected to, Defendants Core Realty, Inc. and Waterview Grande Contractors, LLC violated the

Pennsylvania Human Relations Act.

56.    Mr. Samschick aided and abetted Core Realty, Inc. and Waterview Grande Contractors,

LLC’s harassment and retaliation in violation of the Pennsylvania Human Relations Act.

57.    As a direct result of the unlawful employment practices engaged in by Defendants,

Plaintiff Jason Piccoli has sustained a loss of earnings, severe emotional and psychological

distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay and

interest due thereon, and has incurred attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

58.    Plaintiff Jason Piccoli repeats and incorporates by reference the allegations of all

previous paragraphs as if fully set forth at length herein.



                                                  8
          Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 9 of 10




       WHEREFORE, Plaintiff Jason Piccoli respectfully requests that this Court enter

judgment in his favor and against Defendants, and Order:

          a. Appropriate equitable relief;

          b. Defendants to compensate Plaintiff with a rate of pay and other benefits and

              emoluments of employment to which he would have been entitled had he not been

              subjected to unlawful discrimination, harassment and retaliation;

          c. Defendants to compensate Plaintiff with the wages and other benefits and

              emoluments of employment lost due to Defendants’ unlawful conduct;

          d. Defendants to pay Plaintiff punitive damages;

          e. Defendants to pay Plaintiff compensatory damages for future pecuniary losses,

              pain and suffering, inconvenience, mental anguish, loss of employment and other

              nonpecuniary losses as allowable;

          f. Defendants to pay Plaintiff’s costs of bringing this action, including, but not

              limited to, Plaintiff’s attorneys’ fees;

          g. Plaintiff be granted any and all other remedies available; and

          h. Such other and further relief as is deemed just and proper.




                                                 9
         Case 2:21-cv-00648-JP Document 1 Filed 02/11/21 Page 10 of 10




                                        JURY DEMAND

       Plaintiff Jason Piccoli hereby demands trial by jury as to all issues so triable.




                                                   By: /s/ Jennifer C. Bell
                                                       Jennifer C. Bell, Esquire
                                                       Christopher A. Macey, Jr., Esquire
                                                       Bell & Bell LLP
                                                       1617 John F. Kennedy Boulevard
                                                       Suite 1254
                                                       Philadelphia, PA 19103
                                                       (215) 569-2500

                                                        Attorneys for Plaintiff Jason Piccoli


Dated: February 11, 2021




                                                 10
